Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130150(68)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  GEORGE H. GOLDSTONE,
            Plaintiff-Appellant,
                                                                    SC: 130150
  v                                                                 COA: 262831
                                                                    Oakland CC: 04-060611-CZ
  BLOOMFIELD TOWNSHIP PUBLIC LIBRARY,
             Defendant-Appellee.
  _________________________________________

         On order of the Chief Justice, the motion by defendant-appellee for extension of
  the time for filing its brief on appeal is considered and it is GRANTED IN PART ONLY.
  The time for filing by defendant-appellee is extended to February 21, 2007.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2007                    _________________________________________
                                                                               Clerk